OPINION
Opinion by
Justice MAZZANT.
The Court has received the parties’ joint motion for entry of judgment, requesting the trial court’s judgment be reversed and the case remanded to the trial court for entry of an agreed final judgment. The parties agree to bear their own costs, including attorneys’ fees. The Court prefers not to reverse trial court judgments without consideration of the merits.
Accordingly, without consideration of the merits, we VACATE the trial court’s judgment, and we REMAND this case to the trial court for further proceedings in accordance with the parties’ agreement. We ORDER each party to bear its own costs on appeal. See Tex.R.App. P. 42.1(a)(1).